Exhibit 10.16

Execution Copy


ENVIRONMENTAL AGREEMENT
 


 
THIS ENVIRONMENTAL AGREEMENT (this “Environmental Agreement”) is entered into as
of September 25, 2013 (the “Execution Date”), by and among TESORO CORPORATION, a
Delaware corporation (“Seller”), HAWAII PACIFIC ENERGY, LLC, a Delaware limited
liability company (“Buyer”), and TESORO HAWAII, LLC, a Hawaii limited liability
company (the “Company”). Seller, Buyer and the Company may be referred to herein
individually as a “Party,” and collectively as the “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, the Parties have entered into that certain Membership Interest Purchase
Agreement dated June 17, 2013 for the sale of all of the issued and outstanding
units representing membership interests in the Company (as such agreement may
hereafter be amended, restated, supplemented or otherwise revised) (the
“Purchase Agreement”); and,
 
WHEREAS, in connection with the Closing, the Parties have agreed to enter into
this Environmental Agreement in relation to their respective obligations arising
under Environmental Laws and certain matters relating thereto.
 
NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby expressly acknowledged, and subject to the conditions hereinafter set
forth, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATIONS
 
1.01                 Definitions; Usage.  Unless the context shall otherwise
require, capitalized terms used and not defined herein shall have the meanings
assigned thereto in the Purchase Agreement and all rules as to interpretation
and usage set forth therein shall apply hereto except that all references herein
to Articles, Sections, Exhibits and Schedules are to Articles and Sections of
and Exhibits and Schedules attached to and forming part of this Environmental
Agreement, unless the contrary is specifically stated. As used in this
Environmental Agreement, the following terms shall have the meanings set forth
below, unless the context otherwise requires:
 
“Acceptable Corrective Action Method” means the minimum method using a
demonstrated and acceptable technology or techniques to Remediate at the minimum
required expense allowable under, and which satisfies the requirements of, all
Environmental Laws in effect and as interpreted as of the Closing Date for the
type of property affected consistent with its use on the Closing Date (i.e.,
industrial). For the avoidance of doubt, Acceptable Corrective Action Method may
include (a) risk assessment or risk reduction principles or programs, (b)
natural attenuation of contamination in appropriate circumstances, (c) capping
in place, or (d) acceptance of perpetual land use or institutional use
restrictions or engineering controls.
 
“Acquired Subsidiary” means Smiley’s Super Service, Inc., a Hawaii corporation.
 
“Asbestos” means any asbestos containing material, the management, maintenance,
removal, abatement or disposal of which is regulated under Environmental Laws.
 

 
 

--------------------------------------------------------------------------------

 



“BHP Environmental Agreement” means that certain Environmental Agreement dated
as of May 29, 1998, by and among BHP Hawaii Inc., BHP Petroleum Pacific Islands
Inc., and Tesoro Petroleum Corporation.
 
“BHP Hawaii” means BHP Hawaii Inc. and its successors and assigns.
 
“BHP Pacific” means BHP Petroleum Pacific Islands Inc. and its successors and
assigns.
 
“Breach Notice” has the meaning set forth in Section 2.02.
 
“Buyer” has the meaning given such term in the preamble of this Environmental
Agreement.
 
“Capital Projects” has the meaning given such term in Section 3.03(c).
 
“Change in Control” means, and shall be deemed to have occurred upon one or more
of the following events:
 
(A)                 any transaction, or series of related transactions, that
results or would result in the transfer of fifty percent (50%) or more of the
Equity Interests in Buyer or its subsidiaries (or fifty percent (50%) or more of
the Equity Interest in any business entity that owns or controls, directly or
indirectly, fifty percent (50%) or more of the Equity Interests of Buyer (the
“Buyer Parent”)) to a single transferee or multiple transferees under common
control (other than transferred to the Buyer Parent or any of its subsidiaries
but in such event the Buyer Parent or such subsidiary shall thereafter be
subject to the definition of Change in Control);
 
(B)      any transaction that would result in the Company or its subsidiaries
(or Buyer or the Buyer Parent) merging, directly or indirectly, with one or more
other entities, provided, that a merger as a result of which the holders of
Equity Interests of the Company, such subsidiary or Buyer or the Buyer Parent,
as applicable, immediately prior to such merger possess fifty percent (50%) or
more of the voting power, directly or indirectly, of the business entity
surviving such merger (or other business entity which is the issuer of the
Equity Interest into which the Equity Interest of the Company, such subsidiary
or Buyer or the Buyer Parent, as applicable, is converted or exchanged in such
merger) shall not be treated as a Change in Control but such surviving entity
shall thereafter be subject to the definition of Change in Control; or
 
(C)       any transaction (or series of related transactions) not in the
ordinary course of business of the Company, its subsidiaries, Buyer or the Buyer
Parent that results in the direct or indirect sale, purchase or other transfer
or exchange of assets, including manufacturing facilities and ownership
interests in other business entities, representing fifty percent (50%) or more
of the fair market value of the assets of Buyer and its subsidiaries, on a
consolidated basis, to any Person other than the Buyer Parent or any of its
subsidiaries but in such event the Buyer Parent or such subsidiary shall
thereafter be subject to the definition of Change in Control.
 
“Claim” means any demand, claim, complaint, notice of violation or any other
assertion of an Obligation, whether written or oral, for any Loss, specific
performance, injunctive relief, remediation or other equitable relief whether or
not ultimately determined to be valid.
 
“Closure” means achieving compliance with the commercial and industrial cleanup
standards established by the applicable Governmental Authority such that the
Refinery and the other Assets may be
 

 
2

--------------------------------------------------------------------------------

 



used to the same extent as Seller has operated them on a recent historical basis
prior to the Closing Date. Compliance shall be established by (i) receipt of a
“No Further Action Letter” or similar communication from the applicable
Governmental Authority that no further action is required or that the action
taken by Seller has been completed (a “Closure Letter”); (ii) except for the
Refinery Groundwater Remediation, three (3) years after the date Seller has
submitted written notice and supporting documentation to such applicable
Governmental Authority indicating that Seller considers its action to be
complete and in compliance with all applicable Environmental Laws in effect and
as interpreted as of the Closing Date (provided that the Governmental Authority
has failed to respond during such period and that no adverse status changes
attributable solely to Seller occur during the three-year period, which changes
would materially alter the conclusion that the action was complete and compliant
with Environmental Laws in effect and as interpreted as of the Closing Date); or
(iii) except for the Refinery Groundwater Remediation, five (5) years following
the date that the applicable Government Authority directs Seller to “monitor
only" at the particular location, regardless of whether Seller has submitted a
written notice described in subparagraph (ii) above; provided, however the time
period will terminate after three (3) years if levels of all Hazardous Materials
remain constant or are showing a negative downward trend over such three (3)
year time period.
 
“Company” has the meaning given such term in the preamble of this Environmental
Agreement.
 
“Company Assumption” has the meaning given such term in Section 4.01(a).
 
“Company Environmental Liabilities” means any and all Orders, Claims, Losses or
Obligations, including required capital expenditures, arising from or related to
Environmental Laws or the Hawaii Consent Decree, whether known or unknown, of
the Companies or the Business, whether arising before or after the Closing,
including those related to Third Party Claims, actual or threatened Releases of
Hazardous Materials, off-site treatment, storage, recycling, or disposal and
off-site migrations of Hazardous Materials or any fine, penalty or other cost
assessed in connection with any alleged or actual violation(s) of Environmental
Laws.
 
“Companies” means the Company and the Acquired Subsidiary.
 
“Construction Activity” has the meaning set forth in Section 4.01(d).
 
“Corrective Action” means all Remediation Activities, whether undertaken
pursuant to judicial or administrative Order or otherwise, reasonably necessary
to comply with applicable Environmental Laws in effect and as interpreted as of
the Closing Date to investigate, monitor and, if required, clean up, remove,
treat, cover and protect from human or environmental exposure.
 
“De Minimis Amount” has the meaning given such term in Section 5.02(c).
 
“Environmental Authorization” means any Authorization of any applicable
Governmental Authority required by Environmental Laws in effect and as
interpreted as of the Closing Date for the ownership, operation or use of the
Assets as they are operated by the Company as of the Closing Date.
 
“Environmental Cap” has the meaning given such term in Section 5.02(e).
 
“Environmental Claim” shall mean any administrative, regulatory or judicial
action, suit, Order, demand, directive, claim, lien, governmental investigation,
proceeding or written or oral notice of noncompliance or violation by or from
any Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, Corrective Action,
governmental response, natural resources damages, property damages, personal
injuries, medical monitoring, penalties,
 

 
3

--------------------------------------------------------------------------------

 


contribution, indemnification and injunctive relief) arising out of, based on or
resulting from (i) the presence or Release of, or exposure to, any Hazardous
Materials; or (ii) the failure to comply with any Environmental Laws in effect
and as interpreted as of the Closing Date.
 
“Environmental Condition” means any condition at, on, under, within or migrating
from any tangible Assets, in each case arising out of the presence or Release of
any Hazardous Materials on, at or underlying the Real Property Interests or the
Pipeline ROW Interests.
 
“Environmental Deductible” has the meaning given such term in Section 5.02(d).
 
“Environmental Law” means any Law pertaining to public or employee exposure to
Hazardous Materials, pollution, the environment or the protection of fish,
wildlife or natural resources. For the avoidance of doubt, due to the inclusion
of the word “applicable” in the definition of “Law” incorporated into this
definition, any references in this Environmental Agreement to “any Environmental
Law” or “any applicable Environmental Law” shall have the same meaning.
 
“Environmental Testing” means any environmental site assessment, test,
inspection or investigation of the Assets that could reasonably be expected to
lead to the discovery, investigation or assessment of an Environmental
Condition.
 
“EPA Attestations” means the procedures applicable to the Refinery described in
40 CFR § 80.
 
“Hawaii Consent Decree” has the meaning given such term in Section 3.03(a).
 
“Hazardous Materials” means (i) any chemicals, materials or substances in any
form, whether solid, liquid, gaseous, semisolid, or any combination thereof,
whether waste materials, raw materials, chemicals, finished products,
by-products, degradation products or any other materials or articles, which are
listed, defined or otherwise designated as hazardous, toxic or dangerous and as
such are regulated under any Environmental Law, including asbestos, and
lead-containing paints or coatings, (ii) any petroleum (including crude oil),
petroleum derivatives, petroleum products or by-products of petroleum refining
or any oxygenate (including degradation products) in any fuel, and (iii) any
other chemical, substance or waste that is regulated by any Environmental Law.
 
“Indemnified Party” has the meaning set forth in Section 5.04.
 
“Indemnifying Party” has the meaning set forth in Section 5.04.
 
“Lead-Based Paint” means any intact paint or other surface coating containing
lead or lead-based materials, the application, management, maintenance, removal,
abatement or disposal of which is regulated under Environmental Laws.
 
“NORM” has the meaning given such term in Section 3.01.
 
“Order” means any order, writ, ruling, decision, verdict, decree, assessment,
award (including arbitration awards), judgment, stipulation, injunction, or
other determination, decision or finding by, before or under the supervision of
any Governmental Authority, including the Hawaii Consent Decree.
 
“PCBs” has the meaning given such term in Section 3.01.
 
“Pre-Existing Environmental Condition” means any Environmental Condition
(whether known or unknown) at, on, under, or within the Real Property Interests
or any Pipeline ROW Interest or any
 

 
4

--------------------------------------------------------------------------------

 



improvements thereon or therein existing as of the Closing Date; provided,
however, that Pre-Existing Environmental Conditions shall not include Lead-Based
Paint, NORM, PCB’s or non-friable Asbestos on or within the buildings or other
improvements included in the Assets or migration of Hazardous Materials onto or
into the Real Property Interests or any Pipeline ROW from outside sources or
locations.
 
“Purchase Agreement” has the meaning given such term in the Recitals of this
Environmental Agreement.
 
“Refinery Groundwater Remediation” means the Remediation of groundwater
contamination currently being conducted by the Company at the Refinery.
 
“Release” means any spilling, leaking, seeping, pumping, pouring, emitting,
emptying, injecting, discharging, escaping, leaching, dumping, disposing or
releasing of a Hazardous Material into the environment (including the air, soil,
surface water, groundwater, sewer, septic system, or waste treatment, storage,
or disposal systems) of any kind whatsoever, including the abandonment or
discarding of barrels, containers, tanks or other receptacles containing or
previously containing a Hazardous Material.
 
“Remediate,” “Remediation” or “Remediation Activities” means testing,
investigation, assessment, study, design, monitoring, cleanup, treatment,
removal, response, remediation, corrective action, reporting or other similar
activities in each case undertaken pursuant to Environmental Laws to address any
Environmental Condition or any Release, including any such temporary, interim,
emergency or permanent activities involving investigation, study, design,
assessment, testing, monitoring, containment, removal, disposal, Closure,
corrective action, passive remediation, natural attenuation or bioremediation,
the installation and operation of remediation systems, or reporting of released
Hazardous Materials to applicable Governmental Authorities.
 
“Seller” has the meaning given such term in the preamble of this Environmental
Agreement.
 
“Seller Remediation Activities” has the meaning given such term in Section 4.01.
 
“Tank Replacements” has the meaning given such term in Section 3.04.
 
ARTICLE II
 
SELLER’S ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES
 
2.01                 Representations and Warranties. Except as set forth in
Schedule 2.01, Seller represents and warrants to Buyer to Seller’s Knowledge, as
follows:
 
(a)           Except as would not reasonably be expected to have a Material
Adverse Effect, the Companies, the Business and the Assets are, and for the five
(5) years prior to the Execution Date, have been operated in compliance with all
applicable Environmental Laws (in each case, as in effect and interpreted at the
respective times within such five-year period);
 
(b)           Except as would not reasonably be expected to have a Material
Adverse Effect, all Environmental Authorizations required to be obtained, filed
or applied for by the Companies under any Environmental Law in connection with
the Business or their respective Assets as normally operated prior to the
Execution Date have been duly obtained, filed or applied for by the Companies,
as applicable, and each of the Companies is and, for the five (5) years prior to
the Execution Date, has been in compliance with the terms and conditions of such
Environmental Authorizations, as applicable;
 

 
5

--------------------------------------------------------------------------------

 


(c)           Except as would not reasonably be expected to have a
material  effect, (i) there are no Claims, Proceedings or Orders (including any
alleging criminal violations or liability) pending or threatened by or before
any Governmental Authority arising under any Environmental Law relating to the
Companies, the Assets or the Business, and (ii) neither of the  Companies has
received written notice of any potential violation of, or liability under, any
Environmental Law;
 
(d)           Except as would not reasonably be expected to have a Material
Adverse Effect, neither the operations of the Companies nor the operations of
the Business prior to the Effective Time has resulted in a Release at
concentrations in excess of those allowed for under applicable Environmental
Laws or Environmental Authorizations;
 
(e)           Except as would not reasonably be expected to have a Material
Adverse Effect, neither of the Companies has assumed by contract any liabilities
arising under Environmental Laws of any other Person; and
 
(f)           Seller has prior to the Execution Date provided or made available
to Buyer (i) in the Data Room, copies of all material non-privileged
environmental site assessments, audits, investigations and studies prepared by
third parties that are in the possession, custody or control of Seller or its
Affiliates relating to the Companies, the Business, the Assets or properties or
assets formerly owned, leased, operated or used by the Companies or the
Business, or (ii) by examination of all files in the possession of the Company
located at any of its company facilities, copies of material non-privileged
environmental site assessments, audits, investigations and studies relating to
the Companies, the Business, the Assets or properties or assets formerly owned,
leased, operated or used by the Companies or the Business.
 
2.02                 Breach Notice.  If, prior to the Closing Date, Buyer
obtains Knowledge of a breach of any of Seller’s representations, warranties or
covenants contained in this Environmental Agreement, Buyer shall notify Seller
in writing of such information (the “Breach Notice”) within three (3) Business
Days of such discovery or on the day prior to the Closing Date, whichever is
earlier. The Breach Notice shall contain reasonable details regarding the
alleged breach and Buyer’s good faith estimate of the potential Losses
associated with such breach.
 
ARTICLE III
 
ENVIRONMENTAL PROVISIONS
 
3.01                 Incidental Contamination and NORM.  Buyer acknowledges that
the Assets may contain inter alia Asbestos in pipe coating, undisplaced
petroleum hydrocarbon compounds in pipelines, coats of Lead-Based Paints,
polychlorinated biphenyls (“PCBs”) in transformers or rectifiers, mercury in
electrical switches, and Naturally Occurring Radioactive Material (“NORM”) in
various potential forms. Buyer also expressly understands that special
procedures may be required for the Remediation, removal, transportation and
disposal of such contained, affixed or attached materials. Notwithstanding any
provision to the contrary contained in this Environmental Agreement, Buyer
expressly assumes liability for or in connection with the future abandonment and
removal of NORM, Lead-Based Paint, undisplaced petroleum hydrocarbon compounds,
mercury, Asbestos or PCBs to the extent contained, affixed or attached in or on
the Assets; provided, however, that nothing in this Section 3.01 shall in any
way affect Seller’s liability for NORM, Lead-Based Paint, petroleum hydrocarbon
compounds, mercury, Asbestos or PCBs that have been Released into the
environment prior to Closing.
 
3.02                 Reports and Submittals.  For any reports or submittals
required by any Governmental Authority that cover periods of both Seller’s and
the Company’s ownership or use of the Assets or operation of the Refinery, the
Company shall prepare such reports to the extent it is able to do


 
6

--------------------------------------------------------------------------------

 



so, segregated to the extent feasible based on the Closing Date, and send
Seller’s portion to Seller for its completion, review, approval and signature
(if a separate report from Seller is required by the Governmental Authority or
if such report or submittal could reasonably impact Seller’s Obligations under
this Environmental Agreement, Seller’s liability under Environmental Laws or
Seller’s Obligations to third parties). The Company’s preparation of such report
shall not modify, change, alter or diminish any other provision in this
Environmental Agreement as applied to the subject matter of such report and the
rights, liabilities, responsibilities, obligations and indemnities for any
matters contained in such reports shall be as set forth elsewhere
herein.  Seller agrees to prepare reports responsive to the Hawaii Consent
Decree until such time that the Parties agree this should become the Company’s
responsibility.  Notwithstanding the foregoing, each of Seller and Buyer shall
prepare and file the EPA Attestations relating to the ownership and operation of
the Assets in 2013 for such Party’s period of ownership of the Assets during
such year.
 
3.03                 Hawaii Consent Decree.  
 
(a)           Seller anticipates entering into final binding settlement(s)
whether by judicial decree, judgment, agreement or otherwise, memorializing
Seller’s settlement with the United States Environmental Protection Agency and
the United States Department of Justice and other applicable entities or
agencies, if any, regarding alleged violations of the Clean Air Act related to
the ownership and operation of multiple facilities owned by Seller and its
Affiliates, including the Refinery. Buyer hereby irrevocably authorizes Seller
(i) to finalize the negotiations for such settlement related to the ownership
and operation of the Refinery even if such negotiations extend beyond the
Closing Date and (ii) to cause the Company (prior to Closing) or, if applicable,
to have Buyer to cause the Company (after the Closing) to enter into such
settlement (the “Hawaii Consent Decree”) provided that the terms and conditions
of the Hawaii Consent Decree solely relate to air emissions originating from the
Refinery and such terms and conditions, as they relate to the Company or the
Refinery, are reasonably consistent with the proposed terms as described on
Schedule 3.03(a). The Hawaii Consent Decree may be evidenced in a separate
agreement between the Company and the applicable Governing Authorities or
included in a multi-refinery consent decree between Seller and its Affiliates
(including the Company) and the applicable Governing Authorities. To the extent
such Hawaii settlement is included in a multi-refinery consent decree then the
term “Hawaii Consent Decree” shall refer to the provisions of such
multi-refinery consent decree that are applicable to the Company or the Refinery
from or after the Closing Date.
 
(b)           The Company shall cooperate with and assist Seller as Seller shall
reasonably request in finalizing and executing the Hawaii Consent Decree. Seller
shall provide Buyer with monthly oral reports regarding the status of the
negotiations and execution of the Hawaii Consent Decree. Seller shall provide
Buyer the opportunity, with reasonable advance notice, to attend meetings with,
or hearings before, any Governmental Authority regarding the Hawaii Consent
Decree to the extent such meetings and hearings relate to the Refinery (Buyer
shall not participate in such meetings or hearings to the extent such meetings
or hearings do not involve the Company or the Refinery). Seller shall, following
any such meeting or hearing with such Governmental Authority, advise Buyer of
the substance of any action or position taken by such Governmental Authority
during any such meeting or hearing with regards to the Company or the Refinery.
Notwithstanding the preceding, Buyer’s decision to attend or not any such
meeting or hearing shall not delay or postpone such meetings or hearings with a
Governmental Authority. Seller shall promptly provide Buyer with copies of
significant reports, plans, correspondence and other substantive communications
received by or on behalf of Seller from or submitted by or on behalf of Seller
to a Governmental Authority with respect to the negotiation or execution of the
Hawaii Consent Decree.
 
(c)           Provided that the Startup Criteria have been met in all material
respects as of the Execution Date, Seller shall (or shall cause its Affiliates
to) reimburse the Company for reasonable third party capital expenditures
incurred by the Company for the construction, installation and
 

 
7

--------------------------------------------------------------------------------

 



commissioning of capital projects at the Refinery as and when and to the extent
required pursuant to the Hawaii Consent Decree (collectively, the “Capital
Projects”).  Seller and Buyer agree to communicate, consult and reasonably
cooperate with one another in the design, engineering, procurement,
construction, installation and commissioning of the Capital Projects, provided
such consultation and cooperation are consistent with the terms of this
section.  Seller and Buyer (and their Affiliates) shall minimize the capital
expenditures for the Capital Projects to the extent necessary to satisfy the
obligations of the Hawaii Consent Decree. Seller and the Company agree to use
Commercially Reasonable Efforts to work together during the design, engineering,
procurement and construction of the Capital Projects to minimize the potential
for disruption of Refinery operations during implementation of the Capital
Projects. Between Seller and the Company, Seller shall have the primary
responsibility, at Seller’s expense, for the design and engineering of the
Capital Projects. Buyer shall cause the Company to permit Seller and its
Affiliates and their respective representatives (including Seller’s engineering
contractors) to have reasonable access to the Refinery (subject to appropriate
safety and security standards of the Company) and applicable books and records
and reasonable access to and inquiry of employees and other personnel who are
employed, retained or controlled by the Company who have relevant information
necessary for the designing and engineering of the Capital Projects. Seller and
the Company agree to use Commercially Reasonable Efforts to work together to
develop the Capital Projects in a cost effective manner while meeting the
requirements of the Hawaii Consent Decree and also minimizing the anticipated
impact on the Refinery’s operating expenses following implementation.
NOTWITHSTANDING ANY OTHER PROVISIONS IN THIS AGREEMENT TO THE CONTRARY, NEITHER
SELLER NOR ANY AFFILIATE, AGENT, OR REPRESENTATIVE OF SELLER HAS MADE, AND
SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY IMPLIED OR EXPRESS WARRANTY
OF MERCHANTABILITY, FITNESS (BOTH GENERALLY AND FOR A PARTICULAR PURPOSE), OR
CONFORMITY TO MODELS, DESIGNS OR SAMPLES OR ANY OTHER REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR  IMPLIED,  RELATING TO THE CAPITAL PROJECTS.
 
(d)           Seller shall retain sole responsibility for the payment of any
fines or penalties imposed on the Company arising from the Hawaii Consent Decree
to the extent related to acts or omissions of Seller or the Company prior to the
Closing Date.
 
(e)           The Company shall be responsible for compliance with the Hawaii
Consent Decree except to the extent provided above in this Section 3.03.
 
3.04                 Tank Replacements.  Seller shall cause (or shall cause its
Affiliates to cause), at Seller’s expense, the replacement of existing
underground storage tanks at the Retail Assets listed on Schedule 3.04,
including any Corrective Action relating to Pre-Existing Environmental
Conditions identified at the time of such tank replacements (the “Tank
Replacements”).  The Company shall provide reasonable assistance and cooperation
in order for Seller (or its Affiliates) to complete the Tank Replacements in an
efficient and timely manner.  The Company shall permit Seller and its Affiliates
and their respective representatives (including Seller’s contractors) to have
reasonable access to the Retail Assets listed on Schedule 3.04 (subject to
appropriate safety and security standards of the Company) to complete the Tank
Replacements.
 
3.05                 Company Environmental Liabilities. Except as otherwise
provided herein, Buyer and the Company acknowledge and agree that after the
Closing, the Company will continue to retain all Company Environmental
Liabilities.
 

 
8

--------------------------------------------------------------------------------

 



ARTICLE IV
 
CORRECTIVE ACTION AND ENVIRONMENTAL TESTING
 
4.01                 Conduct of Corrective Action.
 
(a)           In the event Corrective Action is necessary after the Closing to
Remediate  a Pre-Existing Environmental Condition (whether known or unknown as
of the Closing Date) and for which Seller has agreed to indemnify, defend and
hold Buyer harmless pursuant to Section 5.02, then Seller (or its Affiliates)
shall control such Corrective Action (the “Seller Remediation Activities”) until
(i) Seller’s indemnification obligation terminates pursuant to Section 5.02 or
(ii) a Claim is made against Buyer or the Company by a Governmental Authority
after the Closing with respect to such Pre-Existing Environmental Condition and
Buyer or the Company elects, by providing written notice to Seller, to assume
control of such Corrective Action (a “Company Assumption”); provided, however,
that if Buyer or the Company elects to assume control of any Corrective Action,
Seller shall have no further obligation to indemnify, defend or hold Buyer
harmless for such Corrective Action pursuant to Section 5.02. Seller (and its
Affiliates) shall take (and shall only be required to take) all actions and make
all expenditures reasonably required by applicable Environmental Laws in effect
and as interpreted as of the Closing Date in order to Remediate such
Pre-Existing Environmental Condition consistent with the Acceptable Corrective
Action Method. In determining the Acceptable Corrective Action Method, Seller
shall consult with Buyer, consider in good faith any reasonable recommendations
or proposals made by Buyer, and take into account the intended usage of the
relevant property.
 
(b)           In connection with any Seller Remediation Activities:
 
(i)           The Company shall provide reasonable assistance and cooperation in
order for Seller to complete the Seller Remediation Activities in an efficient
and timely manner; provided, that any third party costs or expenses incurred by
or on behalf of Buyer or the Company in connection with such assistance and
cooperation shall be borne by Seller to the extent approved by Seller in writing
in advance and subject to the limitations of Section 5.02;
 
(ii)           Seller shall provide the Company the opportunity, with reasonable
advance notice, to attend meetings with, or hearings before, any Governmental
Authority regarding such Seller Remediation Activities. Seller shall, following
any such meeting or hearing with such Governmental Authority, advise the Company
of the substance of any action or position taken by such Governmental Authority
during any such meeting or hearing. Notwithstanding the preceding, the Company’s
decision to attend or not any such meeting or hearing shall not delay or
postpone such meetings or hearings with a Governmental Authority;
 
(iii)           Seller will coordinate the schedule of on-site Seller
Remediation Activities with the Company so that disruptions of the Company’s
operations of the Assets will be minimized;
 
(iv)           The Company shall permit Seller and its Affiliates and their
respective representatives (including Seller’s environmental contractors) to
have reasonable access to the Assets (subject to appropriate safety and security
standards of the Company) and applicable books and records and reasonable access
to and inquiry of employees and other personnel who are employed, retained or
controlled by the Company who have relevant information regarding the Assets
related to the obligations of Seller for Corrective Action. The Company shall
provide Seller, without additional charge, reasonable access to utilities
 

 
9

--------------------------------------------------------------------------------

 


and available equipment and operations (including wastewater treatment units)
used in connection with Seller Remediation Activities;
 
(v)           Seller shall provide the Company with copies of third party
reports and studies, notices and filings received or prepared on behalf of
Seller prior to the delivery of such submissions to any Governmental Authority
and shall allow the Company a reasonable opportunity (which shall not be fewer
than ten (10) days to review such filings in advance of any such submission and,
if requested, shall consider in good faith all reasonable comments to such
submissions made by the Company prior to submitting such materials to such
Governmental Authority. The Company shall respond promptly to requests for
information by a Governmental Authority with respect to Seller Remediation
Activities. The Company shall respond promptly and without unreasonable
conditions to reasonable requests by Seller for execution and delivery of any
submissions or applications reasonably requested by Seller that are required to
be filed by or on behalf of the Company with respect to the Seller Remediation
Activities;
 
(vi)           Seller shall promptly provide the Company with copies of
significant reports, plans, correspondence and other substantive communications
received by or on behalf of Seller from or submitted by or on behalf of Seller
to a Governmental Authority with respect to the Seller Remediation Activities;
 
(vii)           The Company shall promptly provide Seller with copies of all
reports, plans, correspondence and other substantive communications received by
or on behalf of the Company from or submitted by or on behalf of the Company to
a Governmental Authority with respect to the Seller Remediation Activities;
 
(viii)           Seller shall be responsible for transportation and offsite
disposition of solid wastes generated in connection with Seller Remediation
Activities and required to be managed offsite; and
 
(ix)           To the extent that Seller Remediation Activities include land use
or institutional use restrictions or engineering controls consistent with an
Acceptable Corrective Action Method, the Company shall (at Seller’s cost and
expense) execute such commercially reasonable agreements embodying such
restrictions as may be required by a Governmental Authority in order to bind the
Company and any subsequent owners of any of the Assets to such land use or
institutional use restrictions or engineering controls.
 
(c)           In the event of a Company Assumption, Seller shall coordinate with
the Company to transition responsibility for such Corrective Action to the
Company.  Seller shall promptly provide the Company with copies of all reports,
studies, plans, data, correspondence and notices relating to the assumed
Corrective Action. For the avoidance of doubt, Seller’s indemnification
obligations pursuant to Section 5.02 shall terminate with respect to any
Corrective Action that is the subject of a Company Assumption, and Seller shall
have no further obligation to indemnify, defend or hold Buyer harmless for such
Corrective Action pursuant to Section 5.02.
 
(d)           In the event the Company plans after the Closing to conduct
construction activity which will or may cause disturbance of soils, sediment or
other media containing Hazardous Materials (“Construction Activity”) for which
Seller may be obligated to conduct Seller Remediation Activities, the Company
shall consult with Seller prior to such construction activity and to consider in
good faith Seller’s requests and comments with respect to Remediation methods
and location of construction, all to the extent reasonably practicable and
consistent with an Acceptable Corrective Action


 
10

--------------------------------------------------------------------------------

 



Method and that do not unreasonably interfere with the Company’s proposed
construction activity. Notwithstanding anything in this Environmental Agreement
to the contrary, Seller shall not have any liability to indemnify, defend or
hold Buyer Indemnified Parties harmless pursuant to Section 5.02 for Corrective
Action (or other Losses related thereto) required or incurred as a result of
Construction Activity to the extent such Corrective Action would not be required
(or related Losses incurred) in the event the Construction Activity did not
occur.
 
(e)           If a Release shall occur or is continuing after the Closing at a
location or in an amount not readily distinguishable from an Environmental
Condition existing prior to the Closing for which Seller is required to
indemnify, defend and hold harmless a Buyer Indemnified Party pursuant to
Section 5.02, then the Company shall be responsible for the incremental costs
incurred for the Remediation of the post-Closing Release as compared to the
costs that would otherwise have been incurred to Remediate such pre-Closing
Environmental Condition. The Company and Seller shall negotiate in good faith to
allocate all respective obligations arising out of such pre-Closing
Environmental Condition and post-Closing Release in question in an equitable
manner, which allocation shall take into consideration and reflect all pertinent
facts, which pertinent facts may include:  (i) the quantity or volume of
Hazardous Materials present immediately prior to such post-Closing Release, and
present as a result of the post-Closing Release; (ii) differences, if any, in
the composition of the Hazardous Materials present immediately prior to such
post-Closing Release, and present as a result of the post-Closing Release; and
(iii) if and to what extent the post-Closing Release has impacted geographical
areas not impacted by the pre-Closing Environmental Condition prior to the
post-Closing Release. Seller shall control the Remediation of such commingled
Environmental Conditions until Seller’s obligation to indemnify, defend and hold
harmless for the pre-Closing Environmental Condition terminates.
 
(f)           The Company shall not cause, suffer or permit the waiver,
modification, suspension or termination of any obligation of BHP Hawaii or BHP
Pacific to conduct and pay for Remediation Activities at, on, under or within
the Real Property Interests or the Pipeline ROW Interests pursuant to the BHP
Environmental Agreement and the Company shall use Commercially Reasonable
Efforts to assist Seller to enforce BHP Hawaii’s and BHP Pacific’s obligations
to conduct and pay for such Remediation Activities under the BHP Environmental
Agreement to the extent that such obligations exist as of the date of this
Environmental Agreement.
 
(g)           Simultaneously with the execution hereof, Seller will provide
Buyer with a list of all third parties currently conducting any Corrective
Action at any Asset.
 
(h)           In the event the Company is required pursuant to Environmental
Laws to continue Remediation Activities beyond or subsequent to the conclusion
of any Seller Remediation Activities, then Seller shall coordinate with the
Company to transition responsibility for such Remediation Activities to the
Company. Seller shall promptly provide the Company with copies of all reports,
studies, plans, data, correspondence and notices relating to the assumed
Remediation Activities.
 
4.02                 Closure and Anticipated Use.
 
(a)           With respect to any Corrective Action that Seller is responsible
for under this Environmental Agreement, Seller (and its Affiliates) shall only
be obligated to implement and complete such Corrective Action as is necessary to
obtain Closure, subject to the limitations of Section 5.02. Unless terminated
earlier, Seller’s obligations to perform such Corrective Action shall be deemed
satisfied and shall terminate once Closure is obtained, and Seller shall have no
obligation to perform further Corrective Action with respect to the
Environmental Condition or Release to which the Corrective Action relates,
provided that receipt of Closure shall not impact any other Obligations as
between Buyer and Seller, even if such Obligations arise out of such
Environmental Condition or Release.


 
11

--------------------------------------------------------------------------------

 



(b)           Seller shall not be required to address contamination beyond the
Acceptable Corrective Action Method. The Company shall be responsible for any
incremental cost associated with changes in Environmental Laws or a more
restrictive ongoing use of the Refinery or the other Assets (i.e. commercial or
residential use).
 
4.03                 Environmental Testing.
 
(a)           Until the expiration of Seller’s obligation to conduct Seller
Remediation Activities, or until the Company provides notice of a Company
Assumption pursuant to Section 4.01(a) (but only to the extent necessary to
conduct the Corrective Action that is subject to the Company Assumption), the
Company shall not directly or indirectly, initiate or conduct Environmental
Testing of the Assets. Notwithstanding the preceding sentence, the Company may
conduct Environmental Testing of the Assets in the event (i) such Environmental
Testing is performed in the ordinary course of business of the Company such as
geophysical studies of building foundations or in connection with construction,
remodeling or demolition and rebuild work on Assets, (ii) the Company or its
Affiliates are ordered or directed to conduct such Environmental Testing by any
Governmental Authority having jurisdiction thereof, (iii) such Environmental
Testing is conducted as a result of and reasonably necessary to respond to a
Release that occurs after the Closing, (iv) there is reasonable evidence that
such Environmental Testing is required by applicable Environmental Laws then in
effect and interpreted, or (v) such Environmental Testing is conducted as a
result of any written Claim by a Person other than a Buyer Indemnified Party.
For the avoidance of doubt, the Company may at any time(s) conduct non-intrusive
investigations of Environmental Conditions of the Assets, including Phase I
environmental site assessments.
 
(b)           Prior to engaging in any Environmental Testing, the Company shall
provide Seller with reasonable advance written notice so that Seller may, at its
own expense, observe such activities and obtain any split samples it may desire.
The Company shall provide Seller with copies of all written, non-privileged
reports prepared by third parties related to Environmental Testing.  In the
event that exigent circumstances (such as responding to a Release) do not allow
for reasonable advance written notice of Environmental Testing, the Company will
make a good faith attempt to orally advise Seller of such Environmental Testing
and shall, within a reasonable time thereafter, provide written notice to Seller
describing the Environmental Testing that was conducted.
 
ARTICLE V
 
INDEMNIFICATION; SURVIVAL
 
5.01                 Survival.  Subject to the limitations and other provisions
of this Environmental Agreement, (a) Seller’s representations and warranties
contained in Article II shall survive the Closing and shall remain in full force
and effect for a period of eighteen (18) months after the Closing Date, and
until the resolution of the indemnification Claims received by the Indemnifying
Party in accordance with the provisions hereof prior to the expiration of the
relevant time period, and (b) each covenant and agreement of the Parties
contained in this Environmental Agreement which by its terms requires
performance after the Closing Date shall survive the Closing Date and shall
remain in full force and effect until such covenant or agreement is fully
performed.
 
5.02                 Indemnification Provisions for the Benefit of Buyer.
 
(a)           Subject to the other provisions of this Article V, Seller shall
indemnify, defend, save and hold the Buyer Indemnitees harmless from and against
any Claims and Losses actually suffered or incurred by them to the extent
arising out of or related to:
 

 
12

--------------------------------------------------------------------------------

 



(i)           the breach of any representation or warranty of Seller contained
in this Environmental Agreement;
 
(ii)           all Corrective Action relating to Pre-Existing Environmental
Conditions other than a Company Assumption (except to the extent addressed
specifically in Sections 5.02(a)(v) or 5.02(a)(vi)), to the extent and pursuant
to the procedures described in Section 4.01; provided that if the Company causes
or permits a change in the use of Assets from industrial use after the Closing,
then Seller shall not be required to incur any cost or make any expenditure with
respect to Seller Remediation Activities related to such property greater than
that which would have been required if such property had continued in its
current use as of the Closing Date (i.e., industrial);
 
(iii)           Third Party Claims arising under Environmental Laws (as in
effect and as interpreted as of the Closing Date) for personal injury or
property damage to the extent arising out of or relating to Releases of
Hazardous Materials that occur from the ownership, operation or use of the
Assets by the Company prior to the Closing Date;
 
(iv)           except with respect to the Hawaii Consent Decree (which is
addressed specifically in Section 3.03), any fine, penalty or other cost
assessed by a Government Authority in connection with violations of
Environmental Laws by the Company prior to the Closing Date;
 
(v)           the Refinery Groundwater Remediation to the extent and pursuant to
the procedures described in Section 4.01;
 
(vi)           the replacement of underground storage tanks at the Retail Assets
listed on Schedule 3.04, including Corrective Action relating to Pre-Existing
Environmental Conditions identified at the time of such tank replacements other
than a Company Assumption;
 
(vii)           any fines or penalties imposed on the Company arising from the
Hawaii Consent Decree to the extent related to the acts or omissions of Seller
or the Company prior to the Closing Date; and
 
(viii)           the Pearl City Superfund Site, including the presence or
removal of any equipment located thereon, including any storage tanks or
associated piping.
 
(b)           No Claim may be asserted nor may any Proceeding be commenced
against Seller pursuant to this Section 5.02 unless written notice of such Claim
or Proceeding is received by Seller describing in reasonable detail the facts
and circumstances with respect to the subject matter of such Claim or
Proceeding, and with respect to Claims or Proceedings based on the breach of any
representation or warranty, on or prior to the date such representation or
warranty ceases to survive as set forth in Section 5.01; provided, however, that
no Claim may be asserted nor may any Proceeding be commenced by Buyer against
Seller arising out of or related to a breach of any representation or warranty
of which Buyer had Knowledge on or prior to the Closing Date and for which Buyer
failed to deliver a Breach Notice in accordance with Section 2.02. If a Buyer
Indemnitee has recovered any Losses pursuant to one subsection of this Section
5.02(a), such Buyer Indemnitee shall not be entitled to recover the same Losses
under another subsection of this Section 5.02(a).
 
(c)           No Claim may be made against Seller for indemnification pursuant
to Section 5.02(a)(i-iv) with respect to any individual action, occurrence or
event subject to the indemnifications thereunder (or group of related actions,
occurrences or events) unless such individual action, occurrence or event
exceeds $5,000 for a Retail Asset, $25,000 for a Logistics Asset and $100,000
for the Refinery (individually, each as applicable, the “De Minimis Amount”)
(nor shall any Loss below such De Minimis Amounts be applied to or considered
for purposes of calculating the aggregate amount of the Buyer Indemnitees’
Losses).
 
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           No Claim may be made against Seller for indemnification pursuant
to Section 5.02(a)(i-iv) unless the aggregate amount of all Losses of the Buyer
Indemnitees with respect to Section 5.02(a)(i-iv) (excluding individual Losses
less than the De Minimis Amounts) shall exceed an amount equal to $1,000,000
(the “Environmental Deductible”), after which point Seller shall be obligated
only to indemnify the Buyer Indemnitees from and against such aggregate Losses
(excluding individual Losses less than the De Minimis Amounts) in excess of the
Environmental Deductible.
 
(e)           The maximum amount that Seller shall be required to pay pursuant
to Section 5.02(a)(i)-(v) and for Corrective Actions relating to Pre-Existing
Environmental Conditions pursuant to 5.02(a)(vi) in respect of all Losses by all
Buyer Indemnitees shall equal $15,000,000 (the “Environmental Cap”), after which
point Seller will have no Obligation to indemnify the Buyer Indemnitees from and
against further such Losses; provided, however, that Seller’s obligations to pay
pursuant to Section 5.02(a)(vii)-(viii) shall be excluded from the Environmental
Cap. In addition, Seller shall have as an affirmative defense to any claim for
indemnity under Section 5.02(a)(i) arising out of or related to a breach of any
representation or warranty of Seller that Buyer had Knowledge of such breach on
or prior to the Closing Date and Buyer failed to deliver a Breach Notice in
accordance with Section 2.02.
 
(f)           All Claims made against Seller for indemnification pursuant to
clauses (ii)- (viii) of Section 5.02(a), other than Claims for reasonable third
party capital expenditures incurred by the Company for the construction,
installation and commissioning of the Capital Projects pursuant to Section
3.03(c), must be made to Seller on or before the third (3rd) annual anniversary
of the Closing Date and to the extent such Claims are made on or before such
date, then Seller’s obligation to indemnify for such Claims shall remain in
effect beyond such date.
 
(g)           For avoidance of doubt, Section 5.02(a)(iii) shall not apply to
Third Party Claims arising out of a post-Closing Date fire, explosion or
catastrophic incident allegedly occurring as a result of any pre-Closing
non-compliance with Environmental Laws.
 
(h)           Seller’s indemnification obligations pursuant to Section 5.02(a)
shall automatically terminate and be of no further force or effect in the event
and to the extent (i) the Company sells, transfers, leases to a third party or
exchanges any of the Assets (in which case such indemnification obligations
shall terminate only with respect to those Assets that are sold, transferred,
leased or exchanged and shall otherwise remain in full force and effect) or
(ii) there is a Change in Control after the Closing; provided, however, that
such limitations on indemnification would not apply to (A) transfers to a wholly
owned subsidiary of the Company or (B) transfers of Owned Real Property parcels
lying within the boundary fence line of the Refinery provided such Owned Real
Property parcels are subject to deed restrictions reasonably acceptable to
Seller that restrict the use of such parcels to industrial uses.
 
(i)           Seller’s indemnification obligations pursuant to this
Environmental Agreement shall be reduced in the event and to the extent amounts
for such indemnified obligations are taken into account as a liability for
purposes of the Final Net Working Capital.
 
(j)           Amounts paid by Seller that are counted against or applied toward
the Indemnification Deductible or the Indemnification Cap (as such terms are
defined in the Purchase Agreement) shall not count against and be applied toward
the Environmental Deductible and the Indemnification Cap and vice versa, amounts
paid by Seller that are counted against or applied toward the Environmental
Deductible or the Environmental Cap shall not count against and be applied
toward the Indemnification Deductible and the Indemnification Cap.
 
 
 
14

--------------------------------------------------------------------------------

 
 
5.03                 Indemnification Provisions for the Benefit of Seller.
 
(a)           Subject to the other provisions of this Article V, Buyer and the
Company agree, jointly and severally, to indemnify, defend, save and hold the
Seller Indemnitees harmless from and against any Claims and Losses actually
suffered or incurred by them to the extent arising out of or related to:
 
(i)           the breach of any covenants or agreements of Buyer contained in
this Environmental Agreement;
 
(ii)           the Company Environmental Liabilities to the extent not
indemnified by Seller pursuant to Section 5.02; and
 
(iii)           any Claims or Losses under Environmental Laws arising out of or
related to the ownership of the TH Interest, the Company, the Acquired
Subsidiary, or the Assets after the Closing Date, or the operation of the
Business after the Closing Date.
 
(b)           No Claim may be asserted nor may any Proceeding be commenced
against Buyer or the Company pursuant to this Section 5.03 unless written notice
of such Claim or Proceeding is received by Buyer or the Company describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such Claim or Proceeding. If a Seller Indemnitee has recovered any Losses
pursuant to one subsection of this Section 5.03(a), such Seller Indemnitee shall
not be entitled to recover the same Losses under another subsection of this
Section 5.03(a).
 
(c)           No Claim may be made against Buyer or the Company for
indemnification pursuant to clause (i) of Section 5.03(a): (i) with respect to
any individual action, occurrence or event subject to the indemnifications
thereunder (or group of related actions, occurrences or events) unless the such
individual action, occurrence or event exceeds the respective De Minimis Amounts
(nor shall any Claim or Loss below such threshold be applied to or considered
for purposes of calculating the aggregate amount of Seller Indemnitees’ Losses)
and (ii) unless the aggregate amount of all Claims and Losses of Seller
Indemnitees with respect to clause (i) of Section 5.03(a) shall exceed the
Indemnification Deductible (after which Buyer and the Company shall be obligated
only to indemnify Seller Indemnitees from and against aggregate Losses in excess
of the Indemnification Deductible). The maximum amount that Buyer and the
Company shall be required to pay pursuant to clauses (i) of Section 5.03(a) in
respect of all Claims and Losses by all Seller Indemnitees shall equal $15
million, after which point Buyer and the Company will have no Obligation to
indemnify Seller Indemnitees from and against further such Claims or
Losses.  For the avoidance of doubt, any Claims or Losses to be paid by Buyer or
the Company pursuant to Section 5.03(a)(ii) is not subject to the limitations of
this Section 5.03(c).
 
5.04                 Indemnification Procedures; Matters Involving Third
Parties.
 
(a)           A Seller Indemnitee or Buyer Indemnitee, as the case may be (for
purposes of this Section 5.04, an “Indemnified Party”), shall give the
indemnifying party under Section 5.02 and Section 5.03, as applicable (for
purposes of this Section 5.04, an “Indemnifying Party”), prompt written notice
of any matter which it has determined has given or could give rise to a right of
indemnification under this Environmental Agreement stating the nature of the
Claim and an estimated or actual amount of the Loss, if known, and method of
computation thereof, containing a reference to the provisions of this
Environmental Agreement in respect of which such right of indemnification is
claimed or arises; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from its Obligations under this Article
V except to the extent, and only to the extent, the Indemnifying Party is
prejudiced by such failure or to the extent the survival period, if applicable,
expires pursuant to Section 5.01 prior to the giving of such notice.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           If any third party shall notify an Indemnified Party with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against the Indemnifying Party under this Article V, then the
Indemnified Party shall promptly (and in any event within five (5) Business Days
after receiving notice of the Third-Party Claim) notify the Indemnifying Party
thereof in writing; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from its Obligations under this Article
V except to the extent, and only to the extent, the Indemnifying Party is
prejudiced by such failure.
 
(c)           The Indemnifying Party will have the right to assume and
thereafter conduct the defense of the Third-Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party; provided, that the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnified Party (not to be unreasonably withheld) unless the
judgment or proposed settlement involves only the payment of money damages and
does not impose an injunction or other equitable relief upon the Indemnified
Party or would reasonably be expected to have a material adverse effect on the
Indemnified Party.
 
(d)           Unless and until the Indemnifying Party assumes the defense of the
Third Party Claim as provided in Section 5.04(c), the Indemnified Party may
defend against the Third- Party Claim in any manner it may reasonably deem
appropriate.
 
(e)           In no event will the Indemnified Party consent to the entry of any
judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnifying Party (not to be
unreasonably withheld).
 
(f)           If the Parties are unable to agree as to issues related to
Seller’s environmental indemnification, then an independent and experienced
third party environmental consulting firm that is mutually agreeable to Seller
and Buyer shall evaluate and determine the non-legal issues that are in dispute.
 
5.05                 Determination of Losses.
 
(a)           The Losses giving rise to any indemnification Obligation hereunder
shall be reduced by any insurance proceeds actually received by the Indemnified
Party as a result of the events giving rise to the claim for indemnification,
net of any expenses related to the receipt of such proceeds, including
retrospective premium adjustments, if any. The amount of the indemnity payment
shall be computed by taking into account the timing of the loss or payment, as
applicable, at the Applicable Rate from the date the Indemnified Party provides
notice of the Loss to the Indemnifying Party until the date paid. Upon the
request of the Indemnifying Party, the Indemnified Party shall provide the
Indemnifying Party with information sufficient to allow the Indemnifying Party
to calculate the amount of the indemnity payment in accordance with this Section
5.05.
 
(b)           An Indemnified Party shall take all reasonable steps to mitigate
damages in respect of any claim for which it is seeking indemnification and
shall use reasonable efforts to avoid any costs or expenses associated with such
claim and, if such costs and expenses cannot be avoided, to minimize the amount
thereof; provided, that an Indemnified Party shall have no Obligation to make a
claim for recovery against any insurer of such Indemnified Party with respect to
any such Losses.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           For purposes of determining whether a breach has occurred and
calculating a Loss in connection with a claim for indemnification under this
Article V, each of the representations and warranties that contains any
qualifications as to materiality or “Material Adverse Effect” will be determined
with regard to such materiality or “Material Adverse Effect” qualifier contained
in the terms of such representation and warranty; provided, however, that if the
representation or warranty is breached (after taking into consideration such
materiality or “Material Adverse Effect” qualifier) then the amount of Losses
arising out of such breach will be determined without regards to such
materiality or “Material Adverse Effect” qualifier.
 
5.06                 No Multiple Recoveries.  Any liability for indemnification
hereunder shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty or covenant.
 
5.07                 Limitations on Liability/Exclusive Remedies.
 
(a)           NOTWITHSTANDING  ANYTHING  TO  THE  CONTRARY CONTAINED IN THIS
ENVIRONMENTAL AGREEMENT, NO PARTY HERETO SHALL BE ENTITLED TO RECOVER FROM ANY
OTHER PARTY HERETO OR ANY OF SUCH PARTY’S AFFILIATES ANY AMOUNT IN RESPECT OF
EXEMPLARY, PUNITIVE, SPECIAL,
INDIRECT  OR  CONSEQUENTIAL  DAMAGES,  INCLUDING  LOST  PROFITS; EXCEPT,
HOWEVER, WITH RESPECT TO ANY OF THE FOREGOING PAID OR OWING TO A THIRD PARTY
WITH RESPECT TO A THIRD PARTY CLAIM, WHICH DAMAGES SHALL BE CONSIDERED PART OF
LOSSES AND SHALL BE COVERED BY THE INDEMNIFICATIONS SET FORTH IN THIS ARTICLE V.
 
(b)           ALL  RELEASES,
DISCLAIMERS,  LIMITATIONS  ON  LIABILITY  AND  INDEMNITIES  IN  THIS
ENVIRONMENTAL AGREEMENT, INCLUDING THOSE IN THIS ARTICLE V, SHALL APPLY EVEN IN
THE EVENT OF THE SOLE, JOINT OR CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE,  STRICT  LIABILITY  OR  FAULT  OF  THE  PARTY  WHOSE LIABILITY IS
RELEASED, DISCLAIMED, LIMITED OR INDEMNIFIED.
 
5.08                 Governing Law.  This Environmental Agreement shall be
construed (both as to validity and performance), interpreted and enforced in
accordance with, and governed by, the Laws of the State of Texas, without regard
to conflicts of laws rules or principles as applied in Texas.
 
5.09                 Jurisdiction; Consent to Service of Process; Waiver.  Each
of the Parties agrees that it shall bring any Proceeding in respect of any claim
arising out of or related to this Environmental Agreement, whether in tort or
contract or at law or in equity, exclusively in any Federal or state court in
Harris County, Texas and solely in connection with claims arising under such
agreement or instrument or the transactions contained in or contemplated by such
agreement or instrument, (i) irrevocably submits to the exclusive jurisdiction
of such courts, (ii) waives any objection to laying venue in any such Proceeding
in such courts, (iii) waives any objection that such courts are an inconvenient
forum or do not have jurisdiction over it and (iv) agrees that service of
process upon it may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address specified in Section 6.02. The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of Texas for any purpose except as provided
herein and shall not be deemed to confer rights on any Person other than the
Parties. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY DISPUTE IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS ENVIRONMENTAL AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS ENVIRONMENTAL AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER; (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY;
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS ENVIRONMENTAL AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS  SECTION
5.09.
 
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
MISCELLANEOUS PROVISIONS
 


6.01                 Amendment.  This Environmental Agreement (including this
Section 6.01) may not be amended except by an instrument in writing executed and
delivered by the Parties. The failure of any Party at any time or times to
require performance of any provision hereof shall in no manner affect the right
at a later time to enforce the same.  No waiver by any Party of any condition,
or of any breach of any term, covenant, representation or warranty contained in
this Environmental Agreement, in any one or more instances, shall be deemed to
be or construed as a further or continuing waiver of any such condition or
breach or a waiver of any other condition or of any breach of any other term,
covenant, representation or warranty.  No course of dealing between or among any
Persons having any interest in this Environmental Agreement shall be deemed
effective to modify, amend or discharge any part of this Agreement or any rights
or obligations of any Person under or by reason of this Environmental Agreement.
 
6.02                 Notices.  All notices and other communications that are
required to be or may be given pursuant to this Environmental Agreement shall be
delivered in accordance with the notice provisions set forth in Section 12.2 of
the Purchase Agreement.
 
6.03                 Expenses.  Except as otherwise expressly provided herein,
all costs and expenses incurred by Seller or its Affiliates in connection with
this Environmental Agreement and the transactions contemplated hereby shall be
paid by Seller, and all costs and expenses incurred by Buyer or its Affiliates
in connection with this Environmental Agreement and the transactions
contemplated hereby shall be paid by Buyer.
 
6.04                 Headings.  The headings contained in this Environmental
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Environmental Agreement.
 
6.05                 No Strict Construction.  The Parties acknowledge that each
of them has been represented by counsel in connection with this Environmental
Agreement and the transactions contemplated hereby.  Notwithstanding the fact
that this Environmental Agreement has been drafted or prepared by one of the
Parties, the Parties confirm that they and their respective counsel have
reviewed, negotiated and adopted this Environmental Agreement as the joint
agreement and understanding of the Parties, and the language used in this
Environmental Agreement shall be deemed to be the language chosen by the Parties
to express their mutual intent, and no rule of strict construction shall be
applied against any Person and any rule of Law that would require interpretation
of any claimed ambiguities in this Environmental Agreement against the Party
that drafted it has no application and is expressly waived.
 
 
 
18

--------------------------------------------------------------------------------

 
 
6.06                 Severability.  If any term or other provision of this
Environmental Agreement is invalid, illegal or incapable of being enforced by
any rule of Law or public policy, all other conditions and provisions of this
Environmental Agreement shall nevertheless remain in full force and effect, and
the invalid, illegal or unenforceable provision shall be reformed to the minimum
extent required to render such provision valid, legal and enforceable and in a
manner so as to preserve the economic and legal substance of the transactions
contemplated hereby to the fullest extent permitted by Law. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Environmental Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.
 
6.07                 Assignment.  This Environmental Agreement shall not be
assigned by any Party (including by operation of Law or otherwise) except with
the prior written consent of the other Party. Any purported assignment of this
Environmental Agreement in violation of this Section 6.07 shall be null and
void.
 
6.08                 Parties in Interest.  This Environmental Agreement shall be
binding upon and inure solely to the benefit of each Party and its permitted
successors and assigns, and nothing in this Environmental Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Environmental
Agreement.
 
6.09                 Failure or Indulgence Not Waiver.  No failure or delay on
the part of any Party in the exercise of any right hereunder shall impair such
right or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right.
 
6.10                 Disclosure Schedules.  Any matter disclosed by Seller in
the Schedules pursuant to any Section of this Environmental Agreement shall be
deemed to have been disclosed by Seller for purposes of each other Section of
this Environmental Agreement to which such disclosure is relevant as and to the
extent that the relevance of such matter to such other Section is readily
apparent on the face of such disclosure. The listing (or inclusion of a copy) of
a document or other item in the Schedules shall be adequate to disclose an
exception to a representation or warranty made herein if the nature and
relevance of such exception is readily apparent from the listing (or inclusion
of a copy) of such document.
 
6.11                 Time of the Essence.  Time is of the essence in this
Environmental Agreement. If the date specified in this Environmental Agreement
for giving any notice or taking any action is not a Business Day (or if the
period during which any notice is required to be given or any action taken
expires on a date which is not a Business Day), then the date for giving such
notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.
 
6.12                 Entire Agreement.  This Environmental Agreement, the
Purchase Agreement and the Related Agreements (together with the Exhibits, the
Disclosure Schedules and the other Schedules hereto and thereto) constitute the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and undertakings, both written and oral, among the Parties, with
respect to the subject matter hereof (other than the Confidentiality Agreement,
which shall continue in full force and effect).
 
 
 
19

--------------------------------------------------------------------------------

 
 
6.13                 Specific Performance.  Each Party acknowledges that the
breach of this Environmental Agreement by the other Party would cause
irreparable damage to such Party and that money damages or other legal remedies
would not be an adequate remedy for any such damages. Therefore, the obligations
of each Party under this Environmental Agreement shall be enforceable by a
decree of specific performance and appropriate injunctive relief may be applied
for and granted in connection therewith, without the requirement to post any
bond or security in connection therewith. Such remedies shall, however, be
cumulative and not exclusive and shall be in addition to any other remedies
which any Party may have under this Environmental Agreement or otherwise.
 
6.14                 Counterparts.  This Environmental Agreement may be executed
in multiple counterparts and by the different Parties in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Signed counterparts
of this Environmental Agreement may be delivered by facsimile and by scanned pdf
image; provided that each Party uses Commercially Reasonable Efforts to deliver
to each other Party original signed counterparts as soon as possible thereafter.
 
 
[Balance of page intentionally left blank]
 


 

 
20

--------------------------------------------------------------------------------

 

The Parties have executed and delivered this Environmental Agreement as of the
date first written above.
 

 
TESORO CORPORATION
 
 
 
By: /s/ Gregory J. Goff            
Gregory J. Goff
President and Chief Executive Officer
 
 
 
HAWAII PACIFIC ENERGY, LLC (on behalf of itself and on behalf of the Company)
 
 
 
By: /s/ Brice Tarzwell                                
Brice Tarzwell
Vice President and Secretary



 

 
 

--------------------------------------------------------------------------------

 


